DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim(s) 1 and 11, Hosseini (US 20200329389 A1) teaches a method, comprising:
 	 transmitting, by a processor of an apparatus, a capability report to indicate a first physical downlink control channel (PDCCH) monitoring capability and a second PDCCH monitoring capability ([Hosseini, Par. 9] teaches transmitting a capability report to indicate a first PDCCH monitoring capability and a second PDCCH monitoring capability, “…The code may include instructions executable by a processor to identify a first set of PDCCH monitoring capabilities and a second set of PDCCH monitoring capabilities, transmit an indication of PDCCH monitoring capabilities to a base station…”. Also see [Hosseini, Par, 88] “[0088] A UE 115 may indicate different PDCCH monitoring capabilities (such as UE capabilities in terms of the number of CCEs, BDs, number of DCI formats, etc.) per monitoring span or slot. For example, a UE 115 may support a different number of CCEs per slot or a different number of DCIs per monitoring span for different service types (such as a different number of CCEs for eMBB or other low priority channel scheduling/procedures and for URLLC or other high priority channel scheduling/procedures). A UE 115 may thus indicate different sets of PDCCH monitoring capabilities (such as sets of PDCCH monitoring capabilities for different service types, monitoring spans, slots, etc.). In some implementations, a UE 115 may indicate a number of CCs in a given band or band combination when a certain set of PDCCH monitoring capabilities is supported. For example, a UE 115 may support a first set of PDCCH monitoring capabilities (such as some PDCCH capability 1) on a first set of CCs and a second set of PDCCH monitoring capabilities (such as some PDCCH capability 2) on a second set of CCs.”); 
 	receiving, by the processor, a configuration configuring a first set of cells using the first PDCCH monitoring capability and a second set of cells using the second PDCCH monitoring capability ([Hosseini, Par. 9] teaches receiving a configuration, “…receive a configuration for one or more PDCCH monitoring occasions from the base station, where the configuration is based on the transmitted indication…”. [Hosseini, Par. 12] teaches where the configuration is for configuring a first set of cells/CCs using the first monitoring capability and configuring a second set of cells/CCs using the second monitoring capability, “…instructions for identifying one or more component carriers in a band or band combination that may be supported for each of the first set of PDCCH monitoring capabilities and the second set of PDCCH monitoring capabilities, where the indication includes the one or more component carriers in the band or band combination that may be supported for each of the first set and the second set…”)  ; 
 	determining, by the processor, a first monitoring budget corresponding to the first set of cells based on the first PDCCH monitoring capability and a second monitoring budget corresponding to the second set of cells based on the second PDCCH monitoring capability ([Hosseini, Par. 20] teaches determining a first monitoring budget corresponding to the first set of cells based on the first monitoring capability and a second monitoring budget corresponding to the second set of cells based on the second monitoring capability, “[0020] In some implementations of the method, apparatuses, and non-transitory computer-readable medium described herein, the configuration includes, for each of the one or more PDCCH monitoring occasions, an identification parameter associated with the base station, a PDCCH monitoring occasion identification parameter, a PDCCH monitoring occasion index value, a PDCCH monitoring occasion frequency parameter, a number of consecutive symbols parameter, a number of different search space sets, one or more component carriers, an identification parameter associated with one or more DCI formats, an identification parameter associated with one or more service types, an identification parameter associated with one or more UE PDCCH monitoring capabilities, or any combination thereof.”. Also see [Par. 96]); and 
 	performing, by the processor, a PDCCH monitoring according to the first monitoring budget and the second monitoring budget ([Hosseini, Par. 9] teaches PDDCH monitoring according to the first monitoring budget and the second monitoring budget, “The code may further include instructions executable by a processor to monitor one or more search space sets, in accordance with the received configuration, for control information during the one or more PDCCH monitoring occasions, and decode the control information within the one or more PDCCH monitoring occasions.”).’ 
 	 Hosseini (US 20200329389 A1) differs from the method of claim 1, in that Hosseini is silent on wherein the determining comprises determining the second monitoring budget corresponding to the second set of cells based on: a same formula in an event that spans on the second set of cells are aligned or different formulas in an event that spans on the second set of cells are not aligned.
	Other prior art of record such as, Yang (US 20210112432 A1) teaches features pertaining to monitoring budgets in general, Yang is silent on a first monitoring budget and second monitoring budget, and also fails to teach and/or suggest wherein the determining comprises determining the second monitoring budget corresponding to the second set of cells based on: a same formula in an event that spans on the second set of cells are aligned or different formulas in an event that spans on the second set of cells are not aligned, as arranged with the remaining elements of claim 1.
 	Thus claim 1 is regarded as allowable in light of the prior art of record. Independent Claim 11 recites substantially the same features as claim 1 and is regarded as allowable for the same reasons as claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        
/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476